In a proceeding to compel the State Rent Administrator to furnish all the files pertinent to certain premises, the appeal is from an order denying the petition and dismissing the proceeding. Order unanimously affirmed, without costs. The record shows that the relief requested has never been refused by respondent. On the argument of the appeal, respondent stated his willingness, on request, to make available all records to appellant for inspection and examination. There is therefore neither necessity nor propriety for an order in the nature of mandamus. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.